DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are pending. Claim 1 has been canceled as per Applicants' request. Claims 2-21 have been added as per Applicants' request.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 07, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 and 7-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-15, 17, 20, 21, and 24 of U.S. Patent No. 11,210,429. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
US 11,210,429
2. A non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device to:

isolate a first conductive path of a controller of the electronic device from an input of a memory die of the electronic device;


couple a second conductive path of the controller with the input of the memory die based at least in part on isolating the first conductive path from the input;

receive, from the controller coupled with the second conductive path, a signal for activating the memory die; and

activate the memory die based at least in part on receiving the signal.
1. A method comprising: determining, at a controller of a memory device, that the memory device has entered a first mode;


isolating a second conductive path of the controller from the input of the memory die based at least in part on determining that the memory device has entered the first mode;

coupling a first conductive path of the controller with an input of a memory die of the memory device based at least in part on determining that the memory device has entered the first mode;

receiving, via a first pad of the controller coupled with the first conductive path, a first control signal for activating the memory die;

activating the memory die based at least in part on receiving the first control signal;

performing a procedure associated with the first mode on the memory device; and

outputting a result of the procedure to one or more pads different than the first pad.
3. The non-transitory computer-readable medium of claim 2, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:

determine, at the controller, whether the electronic device is operating in a first mode associated with a diagnostic procedure or a second mode associated with executing one or more access commands, wherein isolating the first conductive path and coupling the second conductive path are based at least in part on determining that the electronic device is operating in the second mode.
Claim 1




determining, at a controller of a memory device, that the memory device has entered a first mode;
isolating a second conductive path of the controller from the input of the memory die based at least in part on determining that the memory device has entered the first mode;
coupling a first conductive path of the controller with an input of a memory die of the memory device based at least in part on determining that the memory device has entered the first mode;

4. The non-transitory computer-readable medium of claim 3, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: determine a value of a register, wherein determining that the electronic device is operating in the second mode is based at least in part on determining the value of the register.
2. The method of claim 1, further comprising:
writing a value to a register for selecting the first conductive path or the second conductive path,

5. The method of claim 2, wherein:
determining that the memory device has entered the first mode comprises determining the value of the register.
7. The non-transitory computer-readable medium of claim 2, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: write a value to a register for selecting the first conductive path or the second conductive path, wherein isolating the first conductive path and coupling the second conductive path are based at least in part on the value.
2. The method of claim 1, further comprising:
writing a value to a register for selecting the first conductive path or the second conductive path,
wherein coupling the first conductive path with the input of the memory die is based at least in part on the value, and isolating the second conductive path from the input of the memory die is based at least in part on the value.
8. The non-transitory computer-readable medium of claim 7, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to:

authenticate a host device; and

receive the value from the host device, wherein writing the value to the register is based at least in part on authenticating the host device and receiving the value from the host device.
3. The method of claim 2, further comprising:




authenticating a host device; and

receiving the value from the host device, wherein writing the value to the register is based at least in part on authenticating the host device and receiving the value from the host device.
9. The non-transitory computer-readable medium of claim 2, wherein the first conductive path is associated with receiving a second signal from a pad of the controller.
12. The method of claim 1, wherein the second conductive path is associated with receiving a second chip enable signal from a sequencer of the controller.
10. The non-transitory computer-readable medium of claim 2, wherein the input of the memory die is a chip enable input.
10. The method of claim 1, wherein the input of the memory die is a chip enable input.
11. The non-transitory computer-readable medium of claim 2, wherein the signal comprises a chip enable signal.
11. The method of claim 1, wherein the first control signal comprises a chip enable signal.
12. An apparatus, comprising:

a memory die; and

a controller coupled with the memory die, the controller comprising:

a first conductive path for receiving a first signal for activating the memory die;


a second conductive path for receiving a second signal for activating the memory die; and


a switching component coupled with the first conductive path and the second conductive path and configured to couple one of the first conductive path or the second conductive path with the memory die,

wherein the controller is operable to direct the first control signal or the second control signal to the memory die.
13. An apparatus, comprising:

a memory die; and

a controller coupled with the memory die, the controller comprising:

a pad for receiving a first control signal for activating the memory die;
a first conductive path coupled with the pad;

a second conductive path for receiving, from a sequencer of the controller, a second control signal for activating the memory die; and

a switching component coupled with the first conductive path and the second conductive path and configured to select the first conductive path or the second conductive path for coupling with the memory die,

wherein the controller is operable to direct the first control signal or the second control signal to the memory die using the switching component.
13. The apparatus of claim 12, wherein the first conductive path couples a pad of the controller with the switching component.
Claim 13
a first conductive path coupled with the pad;
a switching component coupled with the first conductive path
14. The apparatus of claim 12, wherein the second conductive path couples a sequencer of the controller with the switching component.
Claim 13
a second conductive path for receiving, from a sequencer of the controller,
15. The apparatus of claim 12, wherein the switching component comprises: a first input coupled with the first conductive path; a second input coupled with the second conductive path; and an output configured to be coupled with the memory die.
14. The apparatus of claim 13, wherein the switching component comprises a multiplexer having a first input coupled with the first conductive path, a second input coupled with the second conductive path, and an output configured to be coupled with the memory die.
16. The apparatus of claim 15, further comprising: a register coupled with a control input of the switching component, wherein a value stored in the register indicates, to the switching component, whether to select the first conductive path or the second conductive path.
15. The apparatus of claim 14, further comprising a register coupled with a control input of the multiplexer, wherein a value stored in the register indicates, to the multiplexer, whether to select the first conductive path or the second conductive path.
17. The apparatus of claim 12, wherein a chip enable input of the memory die is coupled with an output of the switching component.
17. The apparatus of claim 13, wherein a chip enable input of the memory die is coupled with an output of the switching component.
18. A system, comprising:

a controller comprising a first conductive path for receiving a first signal and a second conductive path for receiving a second signal, and


a memory die coupled with the controller and configured to be activated based at least in part on the memory die receiving the first signal or the second signal,

wherein the controller is operable to:

select to transmit the first signal or the second signal to the memory die; couple the first conductive path with the memory die based at least in part on selecting to transmit the first signal; and

isolate the second conductive path from the memory die based at least in part on selecting to transmit the first signal.
20. A system, comprising:

a controller comprising a first conductive path for receiving a first control signal and a second conductive path for receiving a second control signal, and

a memory die coupled with the controller and configured to be activated based at least in part on the memory die receiving the first control signal or the second control signal,

wherein the controller is operable to:

receive, via the first conductive path, the first control signal; couple the first conductive path with the memory die to transmit the first control signal to the memory die based at least in part on receiving the first control signal; and

isolate the second conductive path from the memory die based at least in part on the controller receiving the first control signal.
19. The system of claim 18, wherein the controller further comprises:

a switching component coupled with the first conductive path, the second conductive path, and the memory die, wherein the switching component is configured to select the first conductive path or the second conductive path for coupling with the memory die; and

a register coupled with the switching component, wherein a value stored in the register indicates, to the switching component, whether to select the first conductive path or the second conductive path.
21. The system of claim 20, wherein the controller further comprises:

a multiplexer coupled with the first conductive path, the second conductive path, and the memory die and configured to select the first conductive path or the second conductive path for coupling with the memory die; and


a register coupled with the multiplexer, wherein a value stored in the register indicates, to the multiplexer, whether to select the first conductive path or the second conductive path.
20. The system of claim 19, wherein the first conductive path couples a sequencer of the controller with the switching component.
24. The system of claim 20, wherein the first control signal comprises a first chip enable signal, and wherein the second conductive path is associated with a second chip enable signal received from a sequencer of the controller.
21. The system of claim 19, wherein the second conductive path couples a pad of the controller with the switching component.
21. The system of claim 20, wherein the controller further comprises:
a multiplexer coupled with the first conductive path, the second conductive path, and the memory die and configured to select the first conductive path or the second conductive path for coupling with the memory die; and



Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed towards a specific way of accessing the memory via a controller. The claims require there to be a selection between two different types of input to activate a single memory die and performing operations to that memory die with respect the mode.
The prior art Tanaka (US 2009/0198879) discloses that external control signals such as chip-enable signal, write enable signal, and read-out enable signal are supplied to the host interface which is then supplied to the MPU and hardware sequencer, which then controls the operations of the memory in accordance to the translated commands.
Prior art Seroff et al. (US 2013/0138868), Oh et al. (US 2015/0236694), and COX et al. (US 2018/0254079) discloses different ways to select from multiple memory dies which memory die to activate/enable for operation. Seroff discloses the selection and operation of memory dies in NVM by the use of multiplexers and de-multiplexers. Oh uses termination control lines via time multiplexing to control which memory module/die is select for operation. Cox discloses the use of a multiplexer to multiplex among CAS signal lines of a command and address bus shared between memories to select the memory dies to be operational.
Differing from the prior art which takes external signals and translates it via the memory controller to control which memory gets enabled/activated or the selection of which memory gets enable/active from multiple memories, the current claims are require the selection between multiple sources for the enabling/activation of a single memory die. The enabling/activation of memory dies as seen in the prior art seems to have only one signal to drive when it is enable/active rather than having a selection from multiple inputs to drive the enabling/activation of a single memory die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136    


/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136